Citation Nr: 1039674	
Decision Date: 10/22/10    Archive Date: 10/27/10

DOCKET NO.  10-16 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Columbia, South Carolina


THE ISSUES

1.  Whether the Veteran's income was excessive for the receipt of 
improved pension benefits, effective January 1, 2009.

2.  Entitlement to waiver of the recovery of overpayment of VA 
disability pension in the amount of $4,368, to include the 
preliminary issue of the validity of the debt.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran served on active duty from May 1951 to May 1953.

In a February 2010 decision, the RO retroactively terminated the 
Veteran's improved pension benefits, effective January 2009.  The 
Veteran filed a timely appeal to the Board of Veterans' Appeals 
(Board).

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 
7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The record reveals that in June 2005, the Veteran was awarded 
special monthly pension at the housebound rate effective January 
12, 2005.  Then, in July 2005, he was found eligible for monthly 
pension payments based on his household income being lower than 
the applicable maximum annual pension rate (MAPR).  In July 2006, 
the Veteran's wife passed away, leading to an adjustment in the 
amount of his monthly pension payment.  Aside from the receipt of 
monthly pension payments, his only other monthly income has been 
from Social Security Administration (SSA) benefits.   

On December 29, 2008, the Veteran contacted the VA National 
Contact Center via telephone and informed them that he had 
received money in a trust from a friend in the amount of $10,000.  
This information was then apparently forwarded to the 
Philadelphia RO and Insurance Center in January 2009, in the form 
of a Report of Contact and was subsequently associated with the 
Veteran's claims folder.   However, no action was taken in regard 
to the Veteran's monthly pension payments until February 2010, 
when the Philadelphia RO and Insurance Center issued a decision 
stopping the Veteran's monthly disability pension payments 
effective January 1, 2009.  Then, later in February 2010, the VA 
Debt Management Center in St. Paul, Minnesota issued a separate 
notice indicating that as the Veteran had continued to receive 
pension benefits from January 1, 2009 until February 2010, he had 
incurred an overpayment in the amount of $4,368.00.  
Subsequently, in March 2010, the Veteran filed a notice of 
disagreement with the RO, in which he specifically disagreed with 
the decision to stop his VA disability pension payments and also 
requested a waiver of his indebtedness due to financial hardship.  
In response, the RO issued a March 2010 statement of the case 
pertaining to the stoppage of pension benefits.  However, no 
action was taken on the Veteran's waiver request, perhaps because 
it was addressed to the RO, rather than the Debt Management 
Center.  The Veteran then filed a March 2010 substantive appeal 
in regard to the stoppage of the pension benefits.  

As noted above, a Board videoconference hearing was held before 
the undersigned in September 2010.  Along with again requesting 
waiver of the overpayment, the Veteran and his representative 
also presented argument challenging the validity of the $4,368 
debt.   In particular, they essentially argued that the debt was 
a result of VA administrative error as the Veteran had notified 
VA of his inheritance in December 2008; thus, his pension 
benefits should have been adjusted at that time.  See 38 U.S.C.A. 
§ 5112(b)(9); 38 C.F.R. § 3.500(b).  

The Board finds that the Veteran, through the argument presented 
during the Board hearing, has appropriately challenged the 
validity of the underlying debt.  The Board also finds that 
because the issue of whether it was appropriate to discontinue 
payment of the Veteran's monthly pension benefits is so closely 
related to the issue of the validity of the $4,368 debt, the two 
issues are inextricably intertwined.  See Henderson v. West, 12 
Vet. App. 11, 20 (1998), citing Harris v. Derwinski, 1 Vet. App. 
180, 183 (1991) (Where a decision on one issue would have a 
"significant impact" upon another, the two claims are 
inextricably intertwined).   Thus, a remand is necessary so that 
the RO can ensure that, in the first instance, the Veteran's 
claim challenging the validity of the $4,368 debt is adjudicated 
through the proper channels.  

The Board also notes that although the Veteran may not have sent 
his request for waiver of the $4,386 to the Debt Management 
Center, he clearly submitted a waiver request to VA within 180 
days of being notified of the overpayment.  38 U.S.C.A. 
§ 5302(a) (West 2002 & Supp. 2009); 38 C.F.R. § 1.963 (2009).  
Accordingly, the Board finds that the waiver request was timely.  
Id.  In this regard, the Board notes that the Veteran has 
glaucoma and ischemic macula of both eyes, rated 70 percent 
disabling, along with congestive heart failure with hypertension 
and chronic renal insufficiency, rated 100% disabling.  These 
disabilities could certainly have affected his ability to discern 
the appropriate entity to which he needed to send his waiver 
request.  Accordingly, the RO should also ensure that the 
Veteran's request for waiver is also adjudicated through the 
proper channels.

After adjudication of the question of the validity of the debt 
and adjudication of the Veteran's request for waiver of the debt 
(if necessary), the Veteran should be notified of the decisions 
and his right to appeal (if one or both of the decisions are 
adverse).  Subsequently, these issues should be certified to the 
Board for review, if a timely notice of disagreement is received 
and, after a statement of the case has been issued, the Veteran 
or his representative perfects the appeal by filing a timely 
substantive appeal.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.200, 
20.201, 20.202, 20.302.

After decisions on the questions of the validity of the debt and 
waiver of the debt (if necessary) have been rendered, and after 
the Veteran has either perfected an appeal, or has been given the 
appropriate amount of time to perfect an appeal, as to any 
adverse determinations, the RO should readjudicate the Veteran's 
claim requesting reinstatement of his VA pension benefits, based 
on all the evidence of record.   
    
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is 
requested.)

1.  The RO, through appropriate channels, 
should ensure that adjudicatory action is 
taken on the Veteran's claims challenging the 
validity of the $4,386 debt and requesting 
waiver of the debt.  After decisions are 
entered on these issues, the Veteran and his 
representative must be notified of the 
outcomes.  If the outcomes are adverse to the 
Veteran, he and his representative must also 
be notified of their right to appeal.  These 
issues should than be certified to the Board 
for review only if a timely notice of 
disagreement is received and, after a 
statement of the case has been issued, the 
Veteran or his representative perfect an 
appeal as to each issue by filing a timely 
substantive appeal.  See 38 U.S.C.A. § 7105; 
38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302.

2.  Thereafter, the RO should readjudicate 
the Veteran's claim as to whether his income 
was excessive for the receipt of improved 
pension benefits, effective January 1, 2009.  
If the benefit sought remains denied, a 
supplemental statement of the case (SSOC) 
should be furnished to the Veteran and his 
representative.  
After the Veteran and his representative have 
been given an opportunity to respond to the 
SSOC, the claims file should be returned to 
the Board for further appellate review, if 
otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


